I must respectfully dissent from the majority opinion. Initially, it should be noted that there were at least three prior attorneys who represented appellants in this cause. Second, it appears that the initial complaint was dismissed pursuant to Civ.R. 41(A) and that interrogatories which had been answered therein were never refiled upon the reinstitution of the action. Finally, the last attorney representing appellants had been retained only six weeks prior to the date set for trial.
In Ward v. Hester (1973), 36 Ohio St.2d 38, 65 O.O.2d 181,303 N.E.2d 861, the Ohio Supreme Court fully discussed the sanctions provided in Civ.R. 37(B). In doing so, the court relied on a decision from the United States Supreme Court1
which held first "that a sanction, of the degree of severity as dismissal, could not be justified when the failure was the result of the party's inability and not wilfulness or badfaith." (Emphasis added.) Id. at 42, 65 O.O.2d at 183,303 N.E.2d at 864.
The Ohio Supreme Court went on to say that:
"`[T]he Rogers court laid particular emphasis upon the level of contumacy as a determinant of the harshness of the sanction. It stated unequivocally that no wilfulness is necessary to bring Rule 37(b) into play. But it added that wilfulness is anecessary ingredient in a decision to dismiss the case for failure to produce.'" (Emphasis added.) Ward,36 Ohio St.2d at 42, 65 O.O.2d at 183, 303 N.E.2d at 864.
My review of the entry of the court below makes no such finding and based upon the problems caused with three prior attorneys having represented appellants, it is evident that the latest attorney may not have had all the necessary information available to him to comply with the discovery requests. Also, since he was only on the case for six weeks, he could not comply with the local rule.
Although I can appreciate a court's desire to move its docket, to do so in this type of situation is to deny appellants their day in court. This I cannot abide, as lesser sanctions could have been issued if necessary or the court, in the interest of justice, could have continued the trial for six to ten weeks with strict orders of compliance to complete all discovery and notice of possible dismissal if there was *Page 247 
noncompliance. For the reasons stated, I would sustain all appellants' assignments of error and sustain cross-appellant's single assignment of error.
1 Societe Internationale Pour Participations Industrieles etCommerciales v. Rogers (1958), 357 U.S. 197, 78 S.Ct. 1087,2 L.Ed.2d 1255.